Citation Nr: 1814189	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as secondary to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from May 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinet part, denied service connection for esophageal cancer.

This appeal was remanded by the Board in August 2017.  A review of the record shows that the RO has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his representative has argued otherwise.  


FINDING OF FACT

The competent and credible evidence of record shows that the Veteran's esophageal cancer was not present during active military service or for many years after service, is not causally related to the Veteran's active service, and is not causally related to or aggravated by a currently service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer have not been met.  38 U.S.C. §§ 1110, 111, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including malignant tumors, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The Veteran asserts that service connection is warranted for esophageal cancer.  He asserts that the condition is due to asbestos exposure during active service.  Alternatively, he contends that the disability is secondary to his service-connected asbestosis.  

Service treatment records are negative for a diagnosis of esophageal cancer during active service.  Notably, there were no defects found during the Veteran's April 1946 discharge examination and he was found to be physically qualified for discharge from active service.

Post-service medical records show that the Veteran was diagnosed with esophageal cancer in October 2013.  However, the records do not suggest that the condition is related to active service, to include asbestos exposure, or secondary to a service connected disability.

The Veteran was provided a VA examination in March 2015, which confirmed the diagnosis of esophageal cancer.  The examiner opined that the claimed condition is less likely than not proximately due to the Veteran's service-connected asbestosis.  In so finding, the examiner noted that asbestosis is not known to cause esophageal cancer.  She noted that there are certain risk factors for developing adenocarcinoma of the esophagus, and in the Veteran, the male gender, old age, and history of gastroesophageal reflux disease (GERD) would all be contributing risk factors to the his diagnosis of esophageal carcinoma.  The examiner stated that she would be unable to provide an opinion as to whether exposure to asbestos during military service might have caused the Veteran's esophageal cancer without speculation in light of the lack of convincing scientific evidence on the issue.  In this regard, she noted that while some studies have suggested an association between asbestos exposure and gastrointestinal and colorectal cancers, as well as risk for cancers of the throat, kidney, esophagus, and gallbladder, the evidence is inconclusive.  In support of her findings, the examiner identified a number of reference materials.

An addendum opinion was obtained in September 2017.  The examiner opined that the Veteran's esophageal cancer was less likely than not incurred in or caused by the claimed in-service event or illness.  She noted that as per literature identified in the previous opinion, there is a possibility of some association between asbestos exposure and subsequent development of a variety of cancers, including esophageal cancer.  However, the evidence is inconclusive, which, she opined makes the possibility of the Veteran's esophageal cancer less than 50 percent likely of being related to his asbestos exposure.  She noted that studies have shown that exposure to asbestos may increase the risk of lung cancer and mesothelioma, a relatively rare cancer of the thin membranes that line the chest and abdomen.  Although rare, mesothelioma is the most common form of cancer associated with asbestos exposure.  She noted that mesothelioma and lung cancer are the two conditions recognized as related to asbestos exposure.  With regard to whether the Veteran's esophageal cancer is due to his service-connected asbestosis, the examiner referred back to the opinion provided in March 2015.  

Lastly, the examiner determined that there is no clinical evidence that the Veteran's esophageal cancer has been aggravated by the diagnosed asbestosis.  She noted that a review of a July 2017 an examination report shows that the Veteran has significant respiratory co-morbidity from his chronic obstructive pulmonary disease (COPD) in addition to his diagnosis asbestosis.  She explained that the esophageal cancer runs on a gastrointestinal pathway and COPD and asbestosis run on a respiratory pathway.  


Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for esophageal cancer.  

First, the evidence shows a diagnosis of esophageal cancer.  Next, the evidence shows exposure to asbestos during active service.  In so finding, the Board observes that the Veteran has been awarded service connection for asbestosis, thus, exposure to asbestos during active service has been established. 

Having established a current disability and in-service exposure to asbestos, the question for consideration is whether the Veteran's esophageal cancer is related to military service.

In this regard, the most probative evidence establishes that the Veteran's esophageal cancer did not manifest during active service.  Service treatment records are negative for treatment for or a diagnosis of esophageal cancer during military service.  Notably, at the time of the April 1946 discharge examination military separation examination, there were no physical defects found on evaluation of the Veteran.  Indeed, the Board observes that the Veteran was first diagnosed with esophageal cancer in 2013, more than 66 years after service.  

Further, there is also no indication that the Veteran's post-service esophageal cancer is related to any incident during service, to include exposure to asbestos.  Although post-service medical records demonstrate a diagnosis of esophageal cancer, the records do not suggest that the condition is due to military service nor does the record otherwise contain any indication of a link between the Veteran's esophageal cancer and any incident in active duty.  As set forth above, in the March 2015 and September 2017 VA medical opinions, the examiner noted that literature indicated that there is possibly some association between asbestos exposure and subsequent development of cancers, including esophageal cancer, however, the evidence remained inconclusive.  She concluded that such inconclusiveness makes it less than likely that the Veteran's esophageal cancer is related to asbestos exposure.  The Board finds that the examiner's opinions are persuasive and assigns them significant probative weight.  In this regard, the examiner based her opinions on a review of the claims folder, the Veteran's history, and applicable medical research.  Moreover, she provided an explanation for her conclusions, explaining that no conclusive medical literature was located that supports an association between asbestos and esophageal cancer.  There is no medical opinion to contradict the examiner's findings.  In light of the foregoing, service connection on a direct basis is not warranted.

The Board has considered the Veteran's contention that his esophageal cancer is secondary to or aggravated by his service-connected asbestosis.  The record, however, contains no probative evidence supporting his theory of entitlement.  Indeed, the preponderance of the evidence is against the claim.  As forth above, the VA examiner has concluded that the Veteran's current esophageal cancer was not caused or aggravated by his service-connected asbestosis.  As such, service connection on a secondary basis is not warranted.  The Board has reviewed the record but can find no other evidence supporting the Veteran's claim, nor has he pointed to any such evidence. 

The Board acknowledges the Veteran's assertion that his esophageal cancer is related to military service or to his service-connected asbestosis.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed esophageal cancer is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves pathological processes that are not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed esophageal cancer is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows esophageal cancer was not present during active service.  The Board also concludes that the most probative evidence shows that the esophageal cancer is not related to the Veteran's active service or secondary to or aggravated by any service-connected disability.  For these reasons, the preponderance of the evidence is against the claim of service connection for esophageal cancer.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for esophageal cancer, to include as secondary to service-connected asbestosis, is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


